HARRISON, J. Izard Bros. & Prewitt brought five suits, on due bills, against Sawin & Sickles, and recovered judgment on each. The defendants appealed to the circuit court, where the suits were consolidated, and the plaintiffs again recovered judgment. The defendants then appealed to this court. Ho questions of law were reserved at the trial, and the execution of the due bills was the only point in controversy. It is unnecessary to set out the evidence; to our mind it is conclusive, and if less satisfactory, or even doubtful, the finding of the court would not ■be disturbed, unless it was so obviously against the weight of ■evidence as to be palpably unjust. The defendants further claimed a new trial, because the ■court, whilst sitting as a jury, after the plaintiffs’ witnesses had been examined, and the defendant, Sawin, had testified for defendants, but before Mitchell, another .of their witnesses, sworn at the same time with Sawin, was called, remarked that the court was satisfied that the due bills were executed by the 'defendants. It does not appear that the remark was excepted to at the time it was made, and the witness was not introduced or ■offered. But we are unable to conceive how such a remark ■could have prejudiced the defendants, or to regard the objection otherwise than frivolous. The judgment is affirmed.